Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0335020 (Moore) in view of US 2013/0309883 (Wolfe).
For claim 1, Moore claim 3 teaches a combination receptacle, comprising:
a wireless power transmitter (transmitter 175) electrically coupled to a power source (figure 2, power source 50), wherein the wireless power transmitter is structured to receive power from the power source and to wirelessly transmit said power, wherein the wireless power transmitter includes a transmitter coil (see, e.g., para [0036]-[0038], “…resonant transfer works by making a coil ring with an oscillating current for generating an oscillating magnetic field”) and a transmitter power converter (figure 2, 
a socket (electric socket 125) electrically coupled to the power source, wherein the socket is structured to receive power from the power source and to physically and electrically connect to a power cord to provide the power to a wired device electrically coupled to the power cord (see, e.g., abstract, “The wireless charging apparatus or system may also include a standard electrical socket for providing a wired electrical connection”);
a first enclosure (figure 3) structured to house the wireless power transmitter.
However, Moore does not explicitly teach a junction box that would be a second enclosure structured to house the socket and the first enclosure.
Nevertheless, outlet boxes are well known in the art (see, e.g., Wolfe para [0062] referring to a “typical wall outlet electrical box”).
Given Wolfe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to enclose figure 3 in a junction box for the purpose of protecting the device as well as improving electrical safety for the user.
For claim 2, Moore is silent as to how the receptacle receives its power from power source 50.
Nevertheless, Wolfe figure 5 teaches terminals (114 and 44a, 44b, and 44c) structured to electrically couple to the power source, wherein the wireless power 
Given Wolfe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to power the receptacle through wires and terminal for the purpose of ease of implementation.
For claim 3, Wolfe further teaches wherein the terminals are wire leads (44a, 44b, and 44c are wire leads).
For claim 6, Moore further teaches a pair of brackets (the brackets at the top and bottom of the charging module) coupled to the second enclosure at a top portion thereof and a bottom portion thereof, respectively, and
wherein the pair of brackets are structured to couple the combination receptacle to an electrical box (the brackets would be used to connect the charging module to the junction box).
For claim 7, Moore further teaches the power source is an alternating current power source (see figure 6, “AC POWER IN 600”).
For claim 9, Moore figure 3 teaches a wireless power system (figure 3), comprising: 
a power source (figure 2, power source 50); and 
a combination receptacle including:
a wireless power transmitter (175) electrically coupled to the power source, wherein the wireless power transmitter is structured to receive power from the power source and to wirelessly transmit said power, wherein the wireless power transmitter includes a transmitter coil (see, e.g., para [0036]-[0038], “…resonant transfer works by 
a socket (125) electrically coupled to the power source, wherein the socket is structured to receive power from the power source and to physically and electrically connect to a power cord to provide power via the power cord (see, e.g., abstract, “The wireless charging apparatus or system may also include a standard electrical socket for providing a wired electrical connection”);
a first enclosure (figure 3) structured to house the wireless power transmitter.
However, Moore does not explicitly teach a junction box that would be a second enclosure structured to house the socket and the first enclosure.
Nevertheless, outlet boxes are well known in the art (see, e.g., Wolfe para [0062] referring to a “typical wall outlet electrical box”).
Given Wolfe, it would have been obvious to one ordinarily skilled in the art at the time of the invention to enclose figure 3 in a junction box for the purpose of protecting the device as well as improving electrical safety for the user.
For claim 10 Moore further teaches a wired device structured to receive power from the socket via the power cord (see e.g., abstract, “The wireless charging apparatus or system may also include a standard electrical socket for providing a wired electrical 
a wireless device structured to receive power wirelessly transmitted from the wireless power transmitter, wherein the wireless device includes a wireless power receiver integrated into the wireless device and being structured to receive the wireless power transmitted from the wireless power transmitter (see, e.g., para [0036], “a second induction coil coupled to the receiving device receiver [such as the receiver 178] takes power from the electromagnetic field and converts it back into electrical current to charge a battery of the device 200”).
For claim 11, claim 11 is merely intended use of the charging system. The cited prior art discloses wirelessly powering a generic load.  The generic load may be any device.  Thus, the cited prior art is capable of powering a smart phone and is thus capable of providing the above claimed intended use.
For claim 12, claim 12 is merely intended use of the charging system. The cited prior art discloses wirelessly and wired powering a generic load. The generic loads may be any kind of devices.  Thus, Moore in view of Wolfe is capable of powering a first wired device and wirelessly powering a battery that can then power another, separate device.
For claim 13, claim 13 is merely intended use of the charging system. Moore discloses wirelessly powering a generic load. The generic load may be any kind of device. Thus, Moore in view of Wolfe is capable of powering a device that can then power yet another device through a USB or lightning connector.

For claim 15, Wolfe figure 5 further teaches the combination receptacle further comprises:
Terminals (114 and 44a, 44b, and 44c) structured to electrically couple to the power source, and
wherein the wireless power transmitter and the socket are structured to receive power from the power source via the terminals (44a, 44b, and 44c connects the power source to the charging system).
For claim 16, Wolfe further teaches the terminals are wire leads (44a, 44b, and 44c are wires).
For claim 19, Moore further teaches:
a pair of brackets (the brackets on the top and bottom of figure 3) coupled to the second enclosure at a top portion thereof and a bottom portion thereof, respectively,
wherein the pair of brackets are structured to couple the combination receptacle to an electrical box (the brackets would be used to connect the charging module to the junction box).
For claim 20, Moore further teaches the power source is an alternating current power source (see figure 6, “AC POWER IN 600”).
For claim 21, Moore further teaches:

For claim 22, Moore in view of Wolfe further teaches the socket is the only socket housed in the second enclosure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Wolfe as applied to claim 7 above, and further in view of US 8,912,687 (Kesler).
For claim 8, Moore is silent as to the voltage of its AC current.
Nevertheless, Kesler teaches a power source that is a 120 VAC alternating current power source (120/230 VAC of column 126, lines 50-55).
Given Kesler, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have the AC power source of Moore run at 120 volts so that it is compatible with the electric system in North America.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D HOUSTON/Primary Examiner, Art Unit 2842